Exhibit 10.20

 

DIRECTOR FEE SUMMARY

 

Set forth below is a summary of the current director fee arrangements for
non-employee directors serving on the Boards of Directors of Mercantile Bank
Corporation (“Mercantile”) and its wholly-owned subsidiary, Mercantile Bank of
Michigan (“Bank”).

 

The directors' annual retainer fee is paid in the form of stock rather than in
cash. The annual retainer fee is a number of shares of our common stock
equivalent to an annual fee of approximately $15,000. An annual retainer fee is
also paid to each director who serves as Chairman of our Audit Committee,
Compensation Committee and Governance and Nominating Committee. The annual
retainer is a number of shares of our common stock equivalent to an annual
approximate fee as follows:

 

Committee

 

Annual Retainer

     

Audit

 

$7,000

Compensation

 

$5,000

Governance and Nominating

 

$3,000

  

Our non-employee directors are paid a fee of $800 for each meeting of the Board
of Directors that they attend, and $750 for each meeting of the Bank's Board of
Directors that they attend. In addition, non-employee directors are paid a
meeting fee of $700 for each meeting of the Executive Committee, $700 for each
meeting of the Audit Committee and $600 for each meeting of the Compensation
Committee and the Governance and Nominating Committee that they attend. For
meetings that were held by telephone or other remote communications equipment,
the meeting fees were one-half the amount described above. The director who
serves as Facilitator for executive sessions of our Board of Directors receives
a meeting fee of $400 for each executive session of the Board for which the
director serves as Facilitator.

 

Under the Bank’s deferred compensation plan for non-employee directors,
directors who are also directors of the Bank may elect to defer the receipt of
the annual retainer and meeting fees until they are no longer serving on the
Board or until specific dates that they select. Directors are eligible to
receive stock-based awards under the Stock Incentive Plan of 2006.

 